DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14-25 are pending and are under examination on the merits.
No claims are amended.
Claims 24 and 25 are newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 14-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20140017569 by Wang et al in the previous action is repeated and amended below to reflect applicant’s amendment. New claims 24 and 25 are rejected under the same premise.
Wang describes a doped carbon-sulfur species nanocomposite cathode. 
Regarding claim 14-16, 20, 21 and 24-25 Wang describes a mesoporous nitrogen-doped carbon composite (paragraph 52) as a cathode for a lithium sulfur battery (paragraph 42) with optionally elemental sulfur deposited therein (paragraph 20). Wang describes using the composite with a binder and a conductive additive including carbon black (reads on instant claim 16) and/or carbon nanotubes (reads on instant claim 20) in an amount of 1-50 wt% (reads on instant claim 15) (paragraph 48). Wang describes the mesoporous carbon as optionally containing micropores (paragraph 16). Wang describes the sulfur present in an amount of 10-90 wt% (paragraph 48). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It 
Regarding the sulfur filling the micropores over the mesopores, Wang is silent. However the instant specification attributes this phenomenon to the pore size itself. Instant submitted specification paragraph 40 states “the driving force that determines the order in which pores are filled is the adsorption energy, which increases with decreasing pore size”. Since Wang describes the same pore sizes and the act of sulfur loading (e.g. paragraph 51, 63) the property of the elemental sulfur filling the micropores “substantially” first while “substantially not filling” the mesopores would naturally follow.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 25 Wang describes carbon black and PVDF in an encompassing amount (1-50 wt% and 1-30 wt% respectively, paragraph 48).

Regarding claim 17 Wang describes the sulfur present in an amount of 10-90 wt% (paragraph 48). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Wang describes values overlapping with the claimed range of sulfur. 

Regarding claims 18 and 19 Wang describes polyvinylidene fluoride binder (paragraph 48). 

Regarding claim 22, Wang describes “at least one” conductive additive including carbon black and carbon nanotubes (paragraph 48). 

Regarding claim 23, Wang describes “at least one conducive additive (1-50 wt%)” (paragraph 48). Carbon black along with carbon nanotubes are listed as possible conductive additives (paragraph 48). Although Wang is silent as to the specific ratio of each conductive additive, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In adding a 1:1 ratio of carbon black and carbon nanotubes for a total of 1-50 wt% conductive additive as taught by Wang, one of ordinary skill would arrive at ranges of carbon black and carbon nanotubes significantly overlapping with the claimed ranges. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Rechargeable Lithium/Sulfur Batteries Based on Nitrogen-Doped Mesoporous Carbon and Ionic Liquid Electrolytes” by Sun et al. 
Sun describes a composite cathode.
Regarding claim 25, Sun describes a sulfur composite electrode comprising 
(i) a mesoporous carbon composition doped with nitrogen atoms (p.1 col 1 item 1) and having elemental sulfur (p.1 col 1 item 2 second paragraph).

(iii) PVDF binder in an amount of 15 wt% (p.1 item 2 second paragraph) 
The amount of PVDF binder exemplified by Sun is close to that claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Here the binder is the same identity and only differs in the amount by 5 wt%. Since the binder in both cases accomplishes its goal of binding the active material to the conductive substrate, the properties are expected to be the same.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Rechargeable Lithium/Sulfur Batteries Based on Nitrogen-Doped Mesoporous Carbon and Ionic Liquid Electrolytes” by Sun et al in view of US 20020039680 by Hwang et al.
Sun describes a composite cathode.
Regarding claim 25, Sun describes a sulfur composite electrode comprising 
(i) a mesoporous carbon composition doped with nitrogen atoms (p.1 col 1 item 1) and having elemental sulfur (p.1 col 1 item 2 second paragraph).
(ii) carbon black in an amount of 5 wt% (p.1 item 2 second paragraph)
(iii) PVDF binder in an amount of 15 wt% (p.1 item 2 second paragraph) 
The amount of PVDF binder exemplified by Sun differs slightly from that claimed. 
Hwang describes binders for LiS cathodes (paragraph 13). 
Hwang states that the cathode (“positive active material composition”) preferably includes 5-30 wt% binder (paragraph 29) and describes PVDF as a binder (paragraph 17). Hwang states that this amount ensures an effective result without decreasing capacity (paragraph 29). Thus it would be obvious to one of ordinary skill to use between 5-30 wt% PVDF where Sun describes 15 wt% PVDF in .

Response to Arguments
Applicant’s argument p.5 paragraph 2 of Remarks submitted 2/24/21 has been considered but is not persuasive. Applicant states that sulfur impregnation is not simply dependent on size. Applicant states that the sulfur impregnation can be halted at the point at which micropores are filled so as not to fill mesopores with sulfur. This is not found convincing because, first, no such halting requirement is in the claims. The instant language "substantially fills" and "substantially not filling" is considered under its broadest reasonable interpretation, which does not have the crisp delineation applicant implies. Sulfur that "substantially fills" micropores encompasses a broad and vague range- a "substantial" amount may be any observable amount. "Substantially not filling" equally encompasses a broad and vague range of any observable amount of unfilled pores.
Wang states that the porosity of the carbon may include either singly or in combination micropores and mesopores (paragraph 16) with typically the smaller micropores at the wall with mesopores in the bulk (paragraph 46). Given the outer pores are micropores, one of ordinary skill would reasonably expect them to fill first since they are the first pores the sulfur encounters and the fact that sulfur is more forcefully attracted to the micropores (instant submitted paragraph 40). Given that Wang discloses an amount of sulfur which overlaps with the claimed range, Wang is expected to at least overlap with the claimed substantial(ly) filling/not filling.
Applicant’s argument p.5 final paragraph describes inherency. This is not found convincing because the rejection is stated over the fact that the art would demonstrate values overlapping with the claimed range. The question is not if Wang's disclosure "may" possess a property but that the property exists in Wang in an at least overlapping range.

Applicant’s argument p.6 paragraphs 2-4 has been considered but is not fully persuasive. First, there remains the outstanding issue in the affidavit of 12/24/19 of a lack of averment that the invention was made in the United States or in a NAFTA or WTO member country. The affidavit cannot be accepted to overcome Wang until this is remedied by an affidavit which is properly filed. This issue was pointed out to applicant in the action of 7/14/20 paragraph 23 and has not been addressed.
Second, applicant argues via the 132 affidavit submitted 2/24/21 that the disclosure in the submitted manuscript (Exhibit B, submitted to the patent office on 12/24/19) establishes possession of the species (ii) and (iii) of instant claim 14. This is partially persuasive. The section of the MPEP which applies is 715.03 item (B), Genus claim. It is emphasized that Wang teaches each of the species taught by applicant: Applicant's manuscript only discloses a single example of 5 wt% carbon black and 10 wt% PVDF (binder) (manuscript “Exhibit B” of 12/24/19 p.5 final paragraph). Wang teaches this specific conductive carbon and this specific binder in amounts which encompass Applicant's exemplified amount (paragraph 48). Since applicant does not teach a species that is not taught by Wang, the instructive passage of MPEP section 715.03(B) is as follows:
"the applicant may be able to antedate the reference or activity indirectly by, for example, showing prior completion of one or more species, placing applicant in possession of the claimed genus prior to the reference’s or activity’s date. The test is whether the species completed by applicant prior to the reference date or the activity’s date provided an adequate basis for inferring that the invention has generic applicability. In re Plumb, 470 F.2d 1403, 176 USPQ 323 (CCPA 1973); In re Rainer, 390 F.2d 771, 156 USPQ 334 (CCPA 1968); In re Clarke, 356 F.2d 987, 148 USPQ 665 (CCPA 1966); In re Shokal, 242 F.2d 771, 113 USPQ 283 (CCPA 1957)

Applicant has convincingly argued that conductive carbon as claimed in claim 14 is possessed by the disclosure of 5% carbon black in the manuscript. The term "conductive carbon" encompasses a small number of known species, there is a specific amount claimed, and the conductive carbon is not the critical aspect of the invention (the critical aspect would be item (i)). 
However, the term "binder" in claim 14 is not supported as claimed. The term "binder" is not particularly limiting. The instant specification only describes the exemplified PVDF or more broadly fluoropolymer binder. But none of the other binders in the most recent affidavit (2/24/21) are mentioned. The term "binder" does not impart any chemical structure limitations, yet one of ordinary skill would expect different chemical structures to behave differently. Applicant has not demonstrated possession of this entire varied group of materials in all amounts. 
As such, claims 18 (in independent form) and 25 would overcome Wang should the affidavit be corrected for the averment as described above. Claim 18, which specifies a fluoropolymer as a binder, is supported by the specification. PVDF- exemplified by the manuscript- is a fluoropolymer. Fluoropolymers share chemical characteristics, and as a group they may be inferred to one of ordinary skill from the disclosure of PVDF. However a broader claim of "binder" from a single disclosure of 10 wt% PVDF is not supported. 

Applicant has submitted several non-patent literature documents to support their position that varied conductive carbons and binders are possessed once the single conductive carbon and binder are demonstrated. These are not found convincing for the binders because they do not establish the binders as obvious alternatives to each other in the system at hand. For example the article "Systematic investigation of the binder's role in the electrochemical performance of tin sulfide electrodes in SIBs" only describes specific binders in a specific system- tin sulfide electrodes. This is a different electrochemical system than the instant Li-S batteries. Also, these specific disclosures do not support 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766